ANSTEAD, Judge,
dissenting:
In this condemnation proceeding I believe it was error for the trial court to admit evidence of the possible future condemnation of appellants’ land adjoining the parcel involved herein by the City of Boca Raton for use as low-cost housing and also to admit the opinion testimony of Boca Raton zoning officials that the appellants’ land would not be rezoned from residential to commercial in the future. City of Tampa v. Texas Company, 107 So.2d 216 (Fla. 2d DCA 1958); Board of Commissioners of State Institutions v. Tallahassee Bank & Trust Co., 100 So.2d 67 (Fla. 1st DCA 1958). The appellants should be granted a new trial.